           Case 17-12417-BLS         Doc 40    Filed 10/29/18     Page 1 of 4



                      UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF DELAWARE

IN RE:                                   :
TIMOTHY SCOUT,                           : Chapter 13
Debtor(s)                                : Case No. 17-12417 BLS
                                 SECOND AMENDED
                                 CHAPTER 13 PLAN
I. Notice
  NOTICE TO ALL CREDITORS THAT THIS PLAN AND ALL OF ITS
PROVISIONS ARE SUBJECT TO DEL. BANKR. L.R. 3023-1 AND YOUR RIGHTS
MAY BE AFFECTED BY THIS PLAN. IF YOU OPPOSE THE PLAN’S
TREATMENT OF YOUR CLAIM OR ANY PLAN PROVISION YOU OR YOUR
ATTORNEY MUST FILE AN OBJECTION TO CONFIRMATION AT LEAST 7
DAYS BEFORE THE DATE SET FOR THE CONFIRMATION HEARING. THE
BANKRUPTCY COURT MAY CONFIRM THIS PLAN WITHOUT FURTHER
NOTICE IF NO OBJECTION IS FILED. SEE BANKRUPTCY RULE 3015. YOU
SHOULD NOTE THE FOLLOWING (boxes must be checked by debtor(s) if
applicable):
 ‪ The plan seeks to limit the amount of a secured claim, as set out in III.2, which may
result in partial payment or no payment at all to the secured creditor
   The plan will seek avoidance of a lien or security interest
   The plan contains nonstandard provisions in paragraph VI.

II. Plan Payments and Length of Plan
  The future earning of the debtor are submitted to the supervision and control of the
Court and the Debtor’s employer or the Debtor shall pay to the trustee the sum of $564 per
months for one (1) through (60).

III. Plan Distribution
  From the payment so received, after deduction of allowed Trustee’s commission, the
Trustee shall make disbursements as follows:
  1. Priority Claims:
      Full payment in deferred cash payments of all claims entitled to priority under 11
      U.S.C. Section 507.
        x(A) Debtor’s Counsel Fees– Doreen H. Becker, Esq. of Holfeld & Becker in the
amount of Three Thousand Five Hundred Dollars ($3,500).
         (B) Priority Taxes (specify tax and tax year due)– Payment to the Internal
Revenue Services in the amount of its allowed priority tax claim.
        (C) Domestic Support Obligations _____________________________
         (D) Other Priority or Administrative Expenses _______________________
  2. Secured Claims – (boxes must be checked)
        Pro-rata with or
        x subsequent to dividends to priority creditors, holders of allowed secured claims
shall retain the liens securing such claims and shall be paid as follows:
           Case 17-12417-BLS         Doc 40      Filed 10/29/18     Page 2 of 4



    x (A) Long term or mortgage debt – PRE-PETITION ARREARAGE ONLY - N/A.
– see paragraph VI below.
    x Debtor shall continue to make regular post-petition payments directly to
Rushmore Mortgage beginning with the November 2018 payment for the property
located at 309 Birmingham Avenue, Wilmington, DE 19804. This Section of the Plan
specifically incorporates all of the provision affecting mortgage claims as set forth in Del.
Bankr. L.R. 3023-1(b) and the parties shall be so governed.
     (B) Secured Vehicle debt (cramdown)– Pro-rata payments to _____________ in the
amount of $_____________for payment in full of the value of the property or in equal
monthly payment of $____________ per month for the _______(collateral) . Total
payments will be $____________.
    x (C) Secured Vehicle debt (910 car claim)– Pro-rata payments to Santander in the full
amount of the vehicle claim, plus interest for the 2014 Dodge Ram Pickup Truck. Total
payments will be $30,486.71. Upon receipt of this sum, Santander to release its lien on
title/return the title to the debtor. Per poc change to $27,788.28)
    (D)– Other secured debt:
   3. Surrender of Collateral and Co-Debtor Relief:
         x (A) Debtor surrenders secured collateral to: (Friendly Finance/ 2011 Chevy
Equinox)
            Debtor(s) abandons such property and agrees that the Automatic Stay under 11
            U.S.C. Section 362 is terminated as to the property and any interest in the
            property effective immediately on confirmation of this Plan. Claims, if any
            submitted by such creditor may receive a distribution under the Plan if such
            claims reflect an applicable deficiency balance remaining following surrender.

       ‪(B) Co-Debtor relief under 11 U.S.C. Section 1301 is granted effective
       immediately upon confirmation of the Plan as to surrendered property.

4. Unsecured Claims:
       Subsequent to dividends to priority and secured creditors, dividends to allowed
non-priority general unsecured creditors shall be distributed as follows:

        General unsecured creditors will be paid‪a dividend of 100% of their allowed
claim or x a pro rata dividend of
‪1. ____________________________BIOC or
‪2. __________________________Disp. Income x 60 months as calculated under Section
1325(b), or
x3. a pro-rata dividend from the base plan, if any.

IV. Leases or Executory Contracts: (If applicable) The following leases or executory
contracts of the debtor will be treated as follows:

V. Vesting of Property: Title to Debtor’s property shall revest in the debtor on
confirmation of the Plan, except for undistributed plan payments held by the Trustee.
Unless otherwise ordered, upon conversion of this case to Chapter 7 all undistributed plan
payments received from a debtor’s post-petition wages shall be refunded to the debtor(s).
           Case 17-12417-BLS         Doc 40     Filed 10/29/18     Page 3 of 4



Upon dismissal, unless otherwise ordered, the Trustee is authorized to disburse
undistributed plan payments to allowed claimants to in accordance with this Plan.

VI. Nonstandard Provisions: Any other nonstandard provision placed elsewhere in this
plan is void. Debtor has completed and submitted paperwork for a mortgage
modification to MTGLQ/Rushmore Mortgage (“Rushmore”) regarding the real
property located at 309 Birmingham Avenue, Wilmington, DE 19804. Debtor shall
continue to make regular post-petition payments directly to Rushmore beginning with
the November 1, 2018 payments. If the debtor is approved for a permanent loan
modification, the plan will continue as is. If the debtor is not approved for a
permanent loan modification, relief from the stay is granted to Rushmore unless
Rushmore agrees to roll the arrears into an amended/modified plan.

VII. Filing Proof of Claim Required: A proof of claim must be filed in order to share
in distributions under the plan. A proof of claim may be filed either electronically or as
paper. To file an electronic claim, go to the website www.deb.uscourts.gov and click on
“Services and Forms” then click on Bankruptcy Forms, then Select B410-Proof of Claim.
Completed paper claims should be delivered or mailed to United States Bankruptcy
Court, Attn: Claims 824 Market Street, 3td Floor, Wilmington, DE 19801.


_/s/ Timothy Scout              _
Debtor’s Signature                                       Date: October 29, 2018

The undersigned certifies that this plan contains no nonstandard provision other
than as set forth in paragraph VI above.


/s/ Doreen H. Becker, Esq.
Holfeld & Becker
1217 King Street
Wilmington, DE 19801
Attorney for Debtor(s)                                   Date: October 29, 2018



                                                     Revised From 103 (2017)
           Case 17-12417-BLS          Doc 40     Filed 10/29/18       Page 4 of 4



                               CHAPTER 13 ANALYSIS

Debtors: Timothy Scout                         Date: Oct. 29, 2018

Case # 17-12417                                                        Trustee Use:

Prior Bankruptcy ( ) Chapter 13 ( )                Sec. 341 Mtg. Date:____________
                                                    Continued:__________________
Estimated Length of Plan: 60 months                 Confirmed:_________________

Total debt provided for under the administrative expenses:

A. Total Priority Claims (class one)
    1. Unpaid attorneys’ fees                                    $ 3,500
    2. Taxes– Income taxes                                        $ 0
    3. Other - HOA                                                $ 0
B. Total of payments to cure defaults (class two)                  $ 0
C. Total of payments on secured claims (class three)               $ 27,788.28
D. Total of payments on unsecured claims (class four)             $     -0-
E. Subtotal                                                       $ 31,288.28
F. Total Trustee’s compensation (10%)                            $ 3,128.00
G. Total debt and administrative expenses                        $ 34,416.28
Reconciliation with Chapter 7
H. Interest of class four creditors if Chapter 7 filed
    1. Value of debtors’ interest in non-exempt property         $     -0-
    2. Plus: Value of property recoverable under avoiding
       powers                                                     $     -0-
    3. Less: estimated Chapter 7 admin. Expense                   $    10%
    4. Less: amounts payable to priority creditors other
       than costs of administration                               $ -0-
    5. Equals: estimated amount payable to class four
       creditors if Chapter 7 filed (if negative, enter zero)     $     -0-
I. Estimated dividend for class four under Chapter 7              $     -0-
J. Estimated dividend for class four under Plan                   $     -0-

/s Doreen H.Becker                           /s/ Timothy Scout           _
Doreen H. Becker, #2720                      Timothy Scout
Holfeld & Becker                               Debtor
1217 King Street
Wilmington, DE 19801
(302) 654-3535
Attorneys for Debtor
